UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6581



WALTER JAMES WINFIELD,

                                              Plaintiff - Appellant,

          versus

ANDRE A. HILL,

                                               Defendant - Appellee,

          and

D. R. LAWSON; P. A. TERRANGI,

                                                          Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-95-145-3)

Submitted:   October 3, 1996              Decided:   October 10, 1996


Before ERVIN, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Walter James Winfield, Appellant Pro Se. Susan Campbell Alexander,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellant appeals from the magistrate judge's order denying

relief on his 42 U.S.C. § 1983 (1994) complaint.* We have reviewed
the record and the magistrate judge's opinion and find no rever-

sible error. Accordingly, we affirm on the reasoning of the magis-

trate judge. Winfield v. Hill, No. CA-95-145-3 (E.D. Va. Mar. 4,
1996). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




    *
      The parties consented to disposition by a magistrate judge
pursuant to 28 U.S.C. § 636(c) (1994).

                                3